 



EXHIBIT 10.9
NON-COMPETITION AND NON-SOLICITATION AGREEMENT
     This Non-Competition and Non-Solicitation Agreement (this “Agreement”) is
between the employee identified in the signature block below (“Employee”) and
UDC, Inc., a New Jersey corporation with a place of business at 375 Phillips
Blvd., Ewing, New Jersey 08618, together with its affiliates (collectively,
“UDC”).
     WHEREAS, Employee acknowledges and agrees that UDC is engaged in the highly
competitive business of research, development and commercialization of organic
light emitting diode (OLED) technologies and materials, which business activity
is worldwide in scope; and
     WHEREAS, in the course of performing his or her duties for UDC, Employee
has been and will continue to be given access to confidential, proprietary and
trade secret information and materials of UDC, which items are highly sensitive
and important to the business of UDC; and
     WHEREAS, this Agreement is designed to protect UDC from the unauthorized
disclosure or use of such information and materials, as well as to protect UDC
from unfair competition in the OLED marketplace; and
     WHEREAS, as consideration for entering into this Agreement, UDC has offered
Employee incentive compensation in the form of immediately vesting shares of
Universal Display Corporation common stock.
     NOW, THEREFORE, in accordance with the foregoing, UDC and Employee,
intending to be legally bound, hereby agree as follows:
1. Non-Competition with UDC for a Limited Period. Employee agrees that during
the period of Employee’s employment by UDC, and for a period of one (1) year
after separation of employment for any reason, Employee shall not, directly or
indirectly, become employed by or provide any services, whether as an
independent contractor or otherwise, for any person or entity where such person
or entity will directly or indirectly compete with UDC, or which are intended to
directly or indirectly compete with UDC, if any of Employee’s duties,
responsibilities or activities for or with such other person or entity would
involve Employee’s research, development or commercialization of OLED
technologies or materials, and such duties, responsibilities or activities would
be the same as or substantially similar to those that Employee conducts, has
conducted, or will conduct in the future on behalf of UDC.
2. Non-Solicitation of UDC Employees. Employee agrees that during the period of
Employee’s employment by UDC, and for a period of two (2) years after separation
of employment for any reason, Employee shall not, directly or indirectly:
(a) employ or retain any employee of UDC, whether as an independent contractor,
consultant or otherwise; or (b) solicit, contact or communicate with, or
encourage or assist any other person or entity to solicit, contact or
communicate with, any employee of UDC for the purpose of causing such employee
to leave the employ of UDC, or to become employed or retained by another person
or entity, whether as an independent contractor, consultant or otherwise. The
term “employees” in this paragraph means any persons who were employed by UDC as
of the date of Employee’s separation of employment, or within the one (1) year
period prior to such date.
UDC Confidential

Page 1 of 3



--------------------------------------------------------------------------------



 



3. Non-Solicitation of UDC Customers. Employee agrees that during the period of
Employee’s employment by UDC, and for a period of two (2) years after separation
of employment for any reason, Employee shall not, directly or indirectly
solicit, contact or communicate with any of UDC’s private or public sector
licensees, suppliers, customers, development partners, evaluation partners or
joint venturers (collectively “business clients”) with whom Employee had a
business relationship or business dealings during his or her employment at UDC
for the purpose of encouraging or causing such business client(s) to reduce,
modify or cease doing business with UDC, or to utilize the technology, materials
or services of any other person or entity in lieu of those of UDC. The term
“business client” in this paragraph means any business client of UDC as of the
date of Employee’s separation of employment, or within the one (1) year period
prior to such date.
4. Disclosure, Notice and Notification Obligations. In order to ensure
compliance with the terms of this Agreement, Employee acknowledges and agrees
that if Employee seeks employment or an independent contractor or consulting
relationship with another person or entity within one (1) year following his or
her separation of employment for any reason, Employee shall, prior to accepting
an oral or written offer of employment, disclose to the person or entity the
obligations and restrictions described in paragraphs one through three of this
Agreement. Employee acknowledges, agrees and authorizes UDC to advise any person
or entity with whom Employee accepts or may accept employment, or with whom
Employee enters or may enter into an independent contractor or consulting
relationship, of the existence and terms of Employee’s obligations and
restrictions under this Agreement.
5. Injunction for Breach; Enforcement; Attorneys’ Fees. In the event of a breach
or threatened breach of any provision of this Agreement, UDC shall be entitled
to seek from a court of competent jurisdiction a temporary restraining order,
preliminary injunction, permanent injunction, and/or any other form of equitable
relief without the requirement of posting a bond or other security. These rights
and remedies shall be in addition to any other legal and equitable rights and
remedies, including compensatory and punitive damages, UDC may have for any
breach or threatened breach of this Agreement, for any violation of UDC’s rights
or Employee’s duties or obligations to UDC under this Agreement or otherwise, or
for any other violation of law. It is further agreed that in any judicial
proceeding brought by UDC for a breach or threatened breach of this Agreement,
the prevailing party shall be entitled to be reimbursed by the other party for
its reasonable attorneys’ fees, expenses and costs.
6. Limited Enforcement by UDC; Partial Invalidity; Severability. UDC shall have
the option and right to enforce any provision in this Agreement to a lesser or
more limited extent than the Agreement provides, upon written notice to
Employee. The restrictions in this Agreement shall not apply if Employee has the
express, prior written consent of UDC’s President to engage in the prohibited
activity. If any provision of this Agreement is declared to be void, invalid,
illegal, unreasonable or overbroad by a court of competent jurisdiction, it is
the parties’ intent that such provision be interpreted or modified in a manner
so as to provide the greatest degree of protection for UDC. Furthermore, any
provision that a court of competent jurisdiction deems void, invalid, illegal,
unreasonable or overbroad shall be deleted from this Agreement, and the
remaining portions of this Agreement shall remain in full force and effect.
7. Miscellaneous. This Agreement may not be modified unless agreed to in writing
by Employee and UDC. Any waiver of a breach of any provision of this Agreement
shall not operate as or be construed to be a waiver of any other breach of that
provision, or of a breach of any other provision of this Agreement. This is the
entire agreement of the parties and supersedes all prior and
UDC Confidential

Page 2 of 3



--------------------------------------------------------------------------------



 



contemporaneous agreements, understandings, and representations of the parties
pertaining to the subject matter set forth in this Agreement. The provisions of
this Agreement shall survive Employee’s separation of employment for any reason.
This Agreement shall be binding upon Employee’s heirs, executors, administrators
and other legal representatives. This agreement shall inure to the benefit of
UDC’s successors and assigns. Employee agrees that the validity, interpretation,
construction, performance, breach and obligations of this Agreement will be
governed by the internal laws of New Jersey and not by the laws of any other
state, territory or country. The parties agree that in the event of a dispute
involving or controversy arising out of this Agreement, any lawsuit or action
brought by either shall be commenced and maintained in a court of competent
jurisdiction in the State of New Jersey.
     EMPLOYEE ACKNOWLEDGES THAT HE OR SHE UNDERSTANDS, AGREES TO, AND ACCEPTS
ALL OF THE TERMS OF THIS AGREEMENT.
Agreed and Accepted by Employee:

                 
               /s/ Sherwin I. Seligsohn
 
          2/23/07
 
   
(Signature of Employee)
          Date    
 
               
               Sherwin I. Seligsohn
 
(Employee’s Name)
               
 
               
 
               
 
               
 
(Employee’s Address)
               

              Acknowledgment of receipt and acceptance by:   UNIVERSAL DISPLAY
CORPORATION    
 
           
 
  By:
Name:   /s/ Sidney D. Rosenblatt
 
Sidney D. Rosenblatt    
 
  Title:   CFO    
 
  Date:    2/23/07    

UDC Confidential

Page 3 of 3